           Case 2:20-cv-00539-JCM-VCF Document 17 Filed 07/22/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 9

10 FIVE AIRCORP, INC., and FRANCISCO                  2:20-CV-539-JCM-VCF
   GARZA-VARGAS,
11                                                    United States’ Unopposed Motion for an
                    Plaintiffs,                       Extension of Time to File an Answer or
12
                                                      Other Responsive Pleading to Plaintiffs’
13         v.                                         Petition for the Return of Seized
                                                      Property (ECF No. 1) and Order
14 UNITED STATES OF AMERICA
   DEPARTMENT OF COMMERCE, and                        (First Request)
15
   BUREAU OF INDUSTRY AND
16 SECURITY,

17                 Defendants.

18          The United States of America Department of Commerce and Bureau of Industry

19 and Security (“Defendants” or “United States”) moves this Court for an Order extending

20 the time for Defendants to file its answer or other responsive pleading to Plaintiffs’ Petition

21 for the Return of Seized Property, ECF No. 1. Defendants requests an extension of time to

22 and including August 12, 2020. This is Defendants’ first request.

23         The grounds for an extension of time are as follows:

24         1. On July 14, 2020, undersigned counsel contacted Richard Schonfeld and David

25              Chesnoff, counsel for Plaintiffs, who agreed to this extension of time.

26          2. In response to the COVID-19 outbreaks, this Court issued a series of orders

27              which placed restrictions on court operations. See Temporary General Orders

28              2020-02, 2020-03, 2020-04, 2020-05, 2020-08. As court operations gradually
           Case 2:20-cv-00539-JCM-VCF Document 17 Filed 07/22/20 Page 2 of 2



 1              resume, the backlog of forfeiture work have increased significantly. The

 2              undersigned has a large and active case load with many tightly scheduled

 3              deadlines with the court for complex issues that have taken large amounts of

 4              time and resources to complete. Undersigned has worked extremely hard and

 5              efficiently to meet all the deadlines, but has not had time to complete the answer

 6              or response. The undersigned is doing the best he can under the circumstances.

 7          3. This Motion is not submitted solely for the purpose of delay or for any other

 8              improper purpose.

 9          This Court should grant an extension of time to, and including, August 12, 2020, for

10   the United States to file its answer or other responsive pleading.

11          Dated this 15th day of July 2020.

12                                                      Respectfully submitted,
13                                                      NICHOLAS A. TRUTANICH
14                                                      United States Attorney

15                                                      /s/ Daniel D. Hollingsworth
                                                        DANIEL D. HOLLINGSWORTH
16                                                      Assistant United States Attorney
17

18

19

20

21
                                                     IT IS SO ORDERED:
22

23

24                                                   ______________________________         __
                                                     Cam Ferenbach
25                                                   United States Magistrate Judge

26
                                                              7-22-2020
27                                                   DATED: ________________________

28

                                                    2
